DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.

Response to Amendment
	This office action is in response to the amendments filed on 2/3/2022. Claims 1-5, 10 and 21 are amended. Claim 17 was previously canceled. Claims 18-22 are withdrawn. Claims 1-16 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 2/3/2022, with respect to claim 1 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection. Applicant’s arguments are only directed to the amended claims, therefore the arguments are addressed in the body of the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of “a tensile strength greater than 0.24N” in claim 2, “a tensile strength greater than 0.49N” in claim 3, “a tensile strength greater than 0.69N” in claim 4 and “a tensile strength greater than 1.37N” in claim 5 fails to further limit the subject matter of claim 1. The term “greater” in the limitations above can refer to a value that is greater than the tensile strength value listed in the table in claim 1 which results in claims 2-5 to be much broader than claim 1 resulting in claims 2-5 to fail to further limit the subject matter of claim 1. For example, 50 N is a tensile strength value that is greater than 0.24N, 0.49 N, 0.69 N and 1.37 N which is not listed in the table in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub No. 2017/0182206) in view of Kashiwabuchi (US Pub No. 2013/0296933).
	Regarding claim 1, Johnson discloses a multifilament suture comprising a plurality of electrospun twisted nanofibers (Paragraphs 0009, 0074, 0075 and 0096), the nanofibers comprising a biocompatible polymer (Paragraph 0059); wherein the polymer is aligned (Paragraphs 0053, 0075 and 0096), and the plurality of nanofibers twisted between 1,000 and 4,000 twists to form a multifilament suture (Paragraph 0075) [Paragraph 0075 discloses 0 twists to about 5000 twists which meets the claim range] having a size and a tensile strength necessary to meet the United States Pharmacopeia (U.S.P.) criteria (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
	Johnson fails to disclose the nanofibers comprising between zero and 30% by weight of one or more therapeutic, diagnostic, or prophylactic agents.
Kashiwabuchi, in the analogous art of multifilament sutures, teaches fibers comprising between about 1% and about 40% by weight of a therapeutic agent or drug (Paragraph 0068) [Meets the range of between zero and 30% by weight as recited in the claim]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofibers of Johnson to have included between about 1% and about 40% by weight of a therapeutic agent or drug as taught by Kashiwabuchi, in order to prevent post-operative inflammation resulting from the presence of the suture (Kashiwabuchi, Paragraphs 0016 and 0068). 
Regarding claim 2, Johnson modified by Kashiwabuchi further discloses wherein the suture has a diameter between 28 um and less than 30 um and a tensile strength greater than 0.24 N (Johnson, Paragraph 0074) (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
Regarding claim 3, Johnson modified by Kashiwabuchi further discloses wherein the suture has a diameter between 30 um and less than 40 um and a tensile strength greater than 0.49 N (Johnson, Paragraph 0074) (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
Regarding claim 4, Johnson modified by Kashiwabuchi further discloses wherein the suture has a diameter between 40 um and less than 50 um and a tensile strength greater than 0.69 N (Johnson, Paragraph 0074) (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
Regarding claim 5, Johnson modified by Kashiwabuchi further discloses wherein the suture has a diameter between 50 um and less than 70 um and a tensile strength greater than 1.37 N (Johnson, Paragraph 0074) (see Table 1 that is between Paragraph 0074 and Paragraph 0075).
Regarding claim 6, Johnson modified by Kashiwabuchi further discloses wherein the therapeutic or prophylactic comprises an anti-inflammatory agent (Johnson, Paragraph 0050).
Regarding claim 7, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer is a polyester (Johnson, Paragraph 0047).
Regarding claims 8-9, Johnson modified by Kashiwabuchi discloses the invention of claim 1 above except for wherein the biocompatible nanofibers further comprise a hydrophilic polymer and wherein the hydrophilic polymer is a polyalkylene oxide selected from the group consisting of polyethylene glycol, polyethylene oxide polypropylene oxide copolymer, or combination thereof. 
Kashiwabuchi further teaches the biocompatible nanofibers further comprise a hydrophilic polymer (Paragraph 0050) and wherein the hydrophilic polymer is a polyalkylene oxide that includes polyethylene glycol (claims 11-12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofibers of Johnson to have included a hydrophilic polymer and wherein the hydrophilic polymer is a polyalkylene oxide that includes polyethylene glycol as taught by Kashiwabuchi, in order to result in a significantly higher burst release and release of the agent over a longer period of time (Kashiwabuchi, Paragraphs 0050 and 0056). 
Regarding claim 10, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer comprises polycaprolactone (Johnson, Paragraph 0047) but fails to disclose having a molecular weight between 65 and 150 kD.
Kashiwabuchi further teaches a biocompatible polymer having a molecular weight between about 50kDa and about 150 kDa (Paragraph 0048) [Meets the range of between 65 and 150 kD as recited in claim 10]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the biocompatible polymer of Johnson to have included a molecular weight between about 50kDa and about 150 kDa as taught by Kashiwabuchi, in order to prepare sutures and fibers to have desired properties, such as drug release rate, for specific applications (Kashiwabuchi, Paragraph 0048). 
Regarding claim 11, Johnson modified by Kashiwabuchi further discloses wherein the biocompatible polymer comprises polycaprolactone (Johnson, Paragraph 0047) but fails to disclose the therapeutic, diagnostic, or prognostic agent comprises moxifloxacin, levofloxacin, bacitracin, tobramycin, or a combination thereof.
Kashiwabuchi further teaches a suture comprising a therapeutic, diagnostic, or prognostic agent that comprises levofloxacin (Paragraph 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson to have included the therapeutic, diagnostic, or prognostic agent to comprise levofloxacin as taught by Kashiwabuchi, in order to prevent or inhibit the occurrence of post-operative infections (Kashiwabuchi, Paragraphs 0016 and 0060). 
Regarding claim 13, Johnson modified by Kashiwabuchi discloses the invention of claim 1 above except for wherein the suture releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days. 
Kashiwabuchi further teaches a suture that releases an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days (Paragraph 0016). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson to release an effective amount of the therapeutic, prophylactic, or diagnostic agent for at least 7 days as taught by Kashiwabuchi, in order to prevent infection (Kashiwabuchi, Paragraph 0016). 
Regarding claim 14, Johnson modified by Kashiwabuchi further discloses a coating (Johnson, Paragraph 0074).
Regarding claim 15, Johnson modified by Kashiwabuchi further discloses the nanofibers are formed around another device (mandrel 105 as shown in Figure 1 of Johnson) (Johnson, Paragraph 0054).
Regarding claim 16, Johnson modified by Kashiwabuchi further discloses a coating comprising a therapeutic agent (Johnson, Paragraph 0074).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pub No. 2017/0182206) in view of Kashiwabuchi (US Pub No. 2013/0296933) as applied to claim 1 above, and further in view of Maiorino (US Pub No. 2009/0076543).
Regarding claim 12, Johnson modified by Kashiwabuchi discloses all of the elements of claim 1 above except for the polymer comprises therapeutic agent consisting of rapamycin, tacrolimus, everolimus, paclitaxel, and combinations thereof.
Maiorino, in the analogous art of sutures, teaches (Figures 1) a suture that includes a chemotherapeutic being paclitaxel (Paragraph 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture of Johnson modified by Kashiwabuchi to have included a chemotherapeutic being paclitaxel as taught by Maiorino, in order to treat different forms of cancer (Maiorino, Paragraph 0052). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771